 



Exhibit 10.24

DOUBLECLICK INC.

Description of Compensation Arrangements with Non-Employee Directors

Following is a description of the compensation arrangements for the Company’s
non-employee directors.

Cash Compensation. Non-employee directors currently receive an annual retainer
of $10,000 for their services on the Board of Directors of the Company.
Committee members also receive an annual retainer of $2,500 for each committee
upon which they sit, and committee chairs receive an additional $2,500 annual
retainer for each committee that they chair. Directors who are Company employees
receive no additional special compensation for serving as directors, but all
directors are reimbursed for expenses incurred in connection with attending
Board and committee meetings. Committee retainers are not paid to directors who
are officers or employees of the Company.

Stock Option Grants. Under the Automatic Option Grant Program under the
Company’s Amended and Restated 1997 Stock Incentive Plan, which is attached as
Exhibit 10.2 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2004, each non-employee member of the Board of Directors is
automatically granted a non-statutory option to purchase 100,000 shares of the
Company’s Common Stock at the time of his or her initial election or appointment
to the Board of Directors, provided that individual has not previously been in
the employ of the Company or any parent or subsidiary of the Company. On the
date of each annual meeting of stockholders, each individual who is to continue
to serve as a member of the Board of Directors, whether or not that individual
is standing for re-election to the Board of Directors at that particular annual
meeting, will automatically be granted a non-statutory option to purchase 20,000
shares of Common Stock, provided such individual has served as a non-employee
member of the Board of Directors for at least six months. All automatic option
grants will have an exercise price equal to the fair market value per share of
Common Stock on the grant date and will have a term of ten years, subject to
earlier termination following the optionee’s cessation of service on the Board
of Directors. Each automatic option will be immediately exercisable; however,
any shares purchased upon exercise of the option will be subject to repurchase
should the optionee’s service as a non-employee member of the Board of Directors
cease prior to the vesting in those shares. The initial grant of 100,000 shares
will vest in successive equal annual installments over the optionee’s initial
four-year period of service on the Board of Directors. Each subsequent grant of
20,000 shares will vest in full upon the optionee’s completion of one year of
service on the Board of Directors, as measured from the grant date. However,
each outstanding option will immediately vest upon (1) certain changes in the
ownership or control of the Company or (2) the death or permanent disability of
the optionee while serving on the Board of Directors.

